Action by innocent purchaser for value before maturity of two negotiable promissory notes each secured by a separate mortgage upon a single tract of land in Los Angeles County. The usual decree of foreclosure and sale was entered. Defendants have appealed. [1] The defense is usury at the inception of both transactions. The court found as a fact that usury was present. But this fact is not disclosed upon the face of the notes. The purchase for value before maturity without notice renders the plea of no avail as against plaintiffs. (Liebelt v. Carney,213 Cal. 250 [2 P.2d 144, 78 A.L.R. 405].) Moreover, as to the larger of the two notes defendants expressly certified in writing to plaintiffs that no usury was exacted. [2] Still persisting, appellants urge that the smaller note was dated in 1922, at which time under the law the presence of a mortgage rendered the note it secured non-negotiable. If this were true, it avails appellants nothing as the note was extended and republished after the law was amended and prior to the purchase by respondents.
The judgment is affirmed.
Shenk, J., Seawell, J., Langdon, J., Curtis, J., and Waste, C.J., concurred.